DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive. Applicant argues against that Bergamini does not automatically control air ventilation, Examiner disagrees as Paragraph 26 details that the control unit controls the control valve, part 31, automatically as seen in the diagram Fig. 4 and paragraph 27. Applicant’s argument against the combination is not persuasive as adding an air filter to the existing air system of Tanaka would simply provide additional filtration, and Tanaka already teaches the remaining requirements. This combination would not prevent the system of Tanaka from operating. New claims are rejected hereinbelow. Furthermore, new art Kim (US 2009/0081938) which was required for Claim 3 was found which anticipates and renders obvious the claims, and is included hereinbelow as an alternative set of rejections to those that are maintained for the purposes of compact prosecution. All changes are required by amendment or for the purposes of enhancing clarity as detailed above without changing the merits, thus the rejection is final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Maintained and updated where needed rejections are as follows:
Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Bergamini (US 2013/0299128).
With regards to Claim 1 Bergamini teaches:
A seat assembly, part 1, comprising a seat base, part 3, and a seat back, part 4, an air filter unit, part 27 the air filter and 16 the air filter unit comprising the air filter and a fan or blower and heat exchanger, an electronic control unit, part 41, configured to automatically control the air filter unit by automatically controlling the incoming air amounts and temperatures thereof. (See Bergamini Paragraph 19, 26, and 27 and Fig. 3 and 4)
Rejections in view of newly found prior art:
Claim(s) 1-3, 5, 17-21, 24-25, 28 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Kim (US 2009/0081938).
With regards to Claims 1-3, 5, 17-21, 24-25, 28 Kim teaches:
(Claim 1) A seat assembly, parts 1-4, comprising a seat base, part 6, and a seat back, part 13, an air filter unit, parts 14 (sensor), 15 (fan) and 23 (carbon air filter), connected to the seat assembly and an electronic control unit, part 17, which is configured to automatically control the air filter unit. (Claim 2) A sensor assembly, part 14, including one or more sensors wherein the electronic control unit, part 17, is configured to automatically control the air filter unit according to information from the one or more sensors. (Claim 3) The one or more sensors 
(Claim 5) The one or more sensors includes a position sensor which senses if a person is occupying the seat. The electrical control unit, part 17, is configured to automatically control the air filter unit according to information from the position sensor, and configured to activate the air filter unit when the seat assembly is in a low air quality zone due to a detected body odor. (See Kim Paragraph 20 and Claim 1 and Fig. 1 and 2A)
(Claim 17-18) A second seat assembly including a second seat base and a second seat back. (See Fig. 1 seat 2 with identical seat Fig. 2A) The second seat functions similarly to the first seat and has a second sensor assembly. The electronic control unit is configured to automatically control the air filter units of the first and second seats according to information from their individual sensor assemblies as well as communicate between filter units to run all of them at the same time when an odor is detected at only one seat assembly. (See Kim Paragraph 20 lines 13-16) (Claim 19 and 24 and 25) Additionally, the detected seat is run at a “medium fan speed” and the other seats are either run at a “low fan speed” or maintain a deactivated status. (See Kim Paragraph 20) (Claim 20 and 21, 24) The electronic control unit is configured to determine whether to activate the air filter units of each seat individually depending on the ammonia content detected at each seat. (See Kim Paragraph 20) All seats include a seat base and seat back. (Claim 28) The air filter unit includes a fan, part 15, and the plurality of operating modes corresponds to a respective fan speed of the fan. (See Kim Paragraph 20)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Maintained and updated where needed rejections are as follows:
Claim 1, 2, 5, and 6Tanaka et al. (US 2016/0272038) in view of Bergamini (US 2013/0299128).
With regards to Claim 1:
Tanaka teaches:
A seat assembly, part 12, including a seat base, part 122, and a seat back, part 121. An electronic control unit, part 26, configured to automatically control an air unit, part 18. (See Tanaka Fig. 1 and 3 and Paragraph 21, 36, and 37)
The electronic control unit, part 26, is configured to automatically control the air filter unit according to information from the one or more sensors. (See Tanaka Fig. 3 and Paragraph 42 and 43)
Tanaka does not teach:
The air unit comprises an air filter. 
Bergamini teaches:
An air filter, part 27, as part of the air conditioning unit, part 16. (See Bergamini Fig. 3 and Paragraph 19)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air unit, part 18, of Tanaka to include an air filter as taught by Bergamini, part 27, to prevent dust or other particulates from clogging or damaging the air fan or other internal parts of the air unit. 
With regards to Claims 2 and 5 Tanaka further teaches:
A sensor assembly including one or more sensors, parts 41-44, wherein the electronic control unit, part 26, is configured to automatically control the air filter unit according to information from the one or more sensors. (See Tanaka Fig. 3 and Paragraph 42 and 43)
The one or more sensors includes a biometric sensor, parts 41-44, which senses an occupants weight as a biometric signal. (See Tanaka Fig. 3 and Paragraph 42 and 46)
The one or more sensors includes a position sensor. (See Tanaka Fig. 3 and Paragraph 46)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0272038) in view of Bergamini (US 2013/0299128) as applied above in the rejection of Claim 1 further in view of Manautou et al (US 2016/0256097).
With regards to claim 11:
Tanaka in view of Bergamini does not teach:
A camera as a sensor.
The electrical control unit is configured to automatically control the air filter unit according to information from the camera including an indication of at sneeze or cough.
Manautou teaches:
A camera is capable of sensing a sneeze or cough as part of detecting an allergic reaction. (See Manautou Paragraph 76, 78, and 79)
Using the sensed sneeze or cough to initiate further filtration of the air of an automobile the sensor is located within. (See Manautou Paragraph 143)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors and increased sneeze activated filtration of Manautou in the vehicular air filtration assembly of Tanaka in view of Bergamini in order to alleviate allergic reactions as taught by Manautou Paragraph 143. 
Claims 5, 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0272038) in view of Bergamini (US 2013/0299128) as applied above in the rejection of Claim 1 further in view of Macneille et al. (US 2019/0283529).
Tanaka in view of Bergamini teaches:
(Claim 5) The electrical control unit, part 26, is configured to automatically control the air filter unit according to information from the position sensor, parts 41-44. (See Tanaka Fig. 3 and Paragraph 46)
Tanaka in view of Bergamini does not teach:
Detecting when the seat assembly is in low air quality zone.
A remote server including air quality information for a plurality of regions.
The one or more sensors includes an air quality sensor disposed outside the vehicle. 
The electronic control unit is configured to selectively activate the air filter assembly according to air quality information.
A user interface for displaying current and prior air quality. 
Macneille teaches:
(Relevant to Claims 5, 8, 10, and 16) Air quality sensors, part 226, within a vehicle for determining cabin air quality. Vehicle sensors, parts 602, external to the vehicle and infrastructure sensors external to the vehicle, part 604, are used to develop an outside air quality model, part 606, which is used to control an HVAC system, including an air filter, of a vehicle. The user interface is configured to display prior and current air conditions, pollution patters, allergy/pollen information.(See Macneille Fig. 6 and 7 and Paragraphs 32 and 33 [user interface], 48-49 and 65 [sensor information and connection to exterior to vehicle information] 67 [HVAC is controlled by data])
(Claim 5 and 10) Activating the air filter unit when the seat assembly is in a low air quality zone. (See Macneille Paragraphs 51-53)
(Claim 8 and 10) Global positioning system (GPS) data is used to determine location based external conditions and provide information for controlling the HVAC system of a vehicle. (See Macneille Paragraphs 51-55)
(Claim 16) A user interface, part 262, displaying air quality. The user interface is configured to display prior and current air conditions, pollution patters, and allergy/pollen information. (See Macneille Fig. 2 and Paragraph 29, 32, and 33)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic control unit of Tanaka in view of Bergamini to include the air quality sensors and connection to external air quality sensors in order to determine what the external air quality is in order to control the air filter assembly and thus improve air quality within a vehicle as taught by Macneille Paragraphs 48 and 49. 
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0272038) in view of Bergamini (US 2013/0299128) as applied above in the rejection of Claim 1 further in view of Androulakis et al. (US 2017/0361676).
Tanaka teaches:
A seat assembly, part 12, including a seat base, part 122, and a seat back, part 121. An electronic control unit, part 26, configured to automatically control an air unit, part 18. (See Tanaka Fig. 1 and 3 and Paragraph 21, 36, and 37)
Tanaka does not teach:
The air unit comprises an air filter. 
Bergamini teaches:
An air filter, part 27, as part of the air conditioning unit, part 16. (See Bergamini Fig. 3 and Paragraph 19)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the air unit, part 18, of Tanaka to include an air filter as taught by Bergamini, part 27, to prevent dust or other particulates from clogging or damaging the air fan or other internal parts of the air unit. 
Tanaka does not teach:
A second seat assembly, including a second seat back and seat base, comprising a second air filter unit and second sensor assembly connected to the second seat assembly and an 
Androulakis teaches:
Distinct climate zones within a vehicle, for example a front row seat zone and a second row seat zone, which utilize a single electronic control unit to control the different zones based on sensors and individual air control units in those zones. (See Androulakis Fig. 6 and Fig. 8 and paragraphs 123 and 124) 
(Claim 19) The different regions are controlled independently and one may be activated while another is deactivated. (See Androulakis Paragraphs 38, 41, and 42 and Fig. 6)
It would have been obvious to one of ordinary skill in the art at the time of filing to duplicate the air filter assembly of Tanaka in view of Bergamini in view of Androulakis’ multiple zones within a vehicle with distinct but centrally controlled air conditioning apparatus. 
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2016/0272038) in view of Bergamini (US 2013/0299128) and Androulakis et al. (US 2017/0361676) as applied above in the rejection of Claim 19 further in view of Macneille et al. (US 2019/0283529)..
Tanaka in view of Bergamini and Androulakis does not teach:
Air quality sensors. 
Macneille teaches:
Air quality sensors, part 226, within a vehicle for determining cabin air quality. Vehicle sensors, parts 602, external to the vehicle and infrastructure sensors external to the vehicle, part 604, are used to develop an outside air quality model, part 606, which is used to control an HVAC system, including an air filter, of a vehicle. (See Macneille Fig. 6 and Paragraph 48-49 and 65)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic control unit of Tanaka in view of Bergamini and Androulakis to include the air quality sensors and connection to external air quality sensors in order to determine what the internal and external air quality is in order to control the air filter assembly and thus improve air quality within a vehicle as taught by Macneille Paragraphs 48 and 49, zoned appropriately as taught by Androulakis so that the air quality is customized to each zone’s preferences. 
Rejections in view of newly found prior art:
Claims 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0081938) as applied above in the rejection of Claims 1 and 2 in view of Macneille et al. (US 2019/0283529) .
Kim does not teach:
Detecting when the seat assembly is in low air quality zone related to a geographical location.
A remote server including air quality information for a plurality of regions.
The one or more sensors includes an air quality sensor disposed outside the vehicle. 
The electronic control unit is configured to selectively activate the air filter assembly according to air quality information.
A user interface for displaying current and prior air quality. 
Macneille teaches:
(Relevant to Claims 8, 10, and 16) Air quality sensors, part 226, within a vehicle for determining cabin air quality. Vehicle sensors, parts 602, external to the vehicle and infrastructure sensors external to the vehicle, part 604, are used to develop an outside air quality model, part 606, which is used to control an HVAC system, including an air filter, of a vehicle. The user interface is configured to display prior and current air conditions, pollution 
(Claim 10) Activating the air filter unit when the seat assembly is in a low air quality zone. (See Macneille Paragraphs 51-53)
(Claim 8 and 10) Global positioning system (GPS) data is used to determine location based external conditions and provide information for controlling the HVAC system of a vehicle. (See Macneille Paragraphs 51-55)
(Claim 16) A user interface, part 262, displaying air quality. The user interface is configured to display prior and current air conditions, pollution patters, and allergy/pollen information. (See Macneille Fig. 2 and Paragraph 29, 32, and 33)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electronic control unit of Kim to include the air quality sensors and connection to external air quality sensors in order to determine what the external air quality is in order to control the air filter assembly and thus improve air quality within a vehicle as taught by Macneille Paragraphs 48 and 49 as well as the user interface to inform a user as to the air quality in conjunction with the rest of the HVAC system of a vehicle which provides incoming air to replace the air removed by the system of Kim. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0081938) as applied above in the rejection of Claim 1 in view of Manautou et al (US 2016/0256097).
With regards to claim 11:
Kim does not teach:
A camera as a sensor.
The electrical control unit is configured to automatically control the air filter unit according to information from the camera including an indication of at sneeze or cough.
Manautou teaches:
A camera is capable of sensing a sneeze or cough as part of detecting an allergic reaction. (See Manautou Paragraph 76, 78, and 79)
Using the sensed sneeze or cough to initiate further filtration of the air of an automobile the sensor is located within. (See Manautou Paragraph 143 and 173)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the sensors and increased sneeze activated filtration of Manautou in the vehicular air filtration assembly of Kim in order to alleviate allergic reactions as taught by Manautou Paragraph 143 and 173 in conjunction with the rest of the HVAC system of a vehicle which provides incoming air to replace the air removed by the system of Kim. 
Claims 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0081938) as applied above in the rejection of Claim 1 in view of Tanaka et al. (US 2016/0272038)
With regards to Claims 22 and 23:
Kim teaches:
(Claim 22) Occupancy sensors which determine if the seat is occupied by a human (a type of animal) and the electrical control unit is configured to automatically control the air in accordance with information from the presence sensors and activate the seats individually based on occupancy. (See Kim Paragraph 20 and Fig. 1) 
(Claim 23) The electrical control unit is configured to keep the air filter unit activated for a predetermined amount of time after the sensor determines that ammonia is no longer sensed in the seat which is the cause for the initial start of the fan. (See Kim Paragraph 20 and Fig. 1)
Kim does not teach:
A camera as a sensor.
The camera is configured to determine whether an animal (including a human which is a type of animal) is present. 
Tanaka teaches:
Utilizing a camera to determine whether a person is seated in a seat in a vehicle and thus to set a controller to specific air conditioning settings. (See Tanaka ‘038 Paragraph 3 and 4)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the occupancy sensor of Kim to utilize a camera as taught by Tanaka in order to control the air filtration system of Kim which is kept activated for a predetermine amount of time after the need to filter activation ceases. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the filter to run whenever a seat is occupied in order to avoid “data sharing” as taught by Kim and that continuing to run the air filter for a short period of time after the seat is no longer occupied would remove any remaining body odor if the seat is empty immediately after an odor is detected by the ammonia sensor of Kim. For instance in the case when a body odor is generated right as the occupant gets out of the vehicle, removing the odor before the occupant returns to the vehicle in order to prevent the odor from lingering would be an obvious extension of the controls taught by Kim. 
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2009/0081938) as applied above in the rejection of Claim 25.
With regards to Claims 26 and 27: 
Kim teaches:
The electronic control unit is configured to automatically control the air filter units of the first and second seats according to information from their individual sensor assemblies as well as communicate between filter units to run all of them at the same time when an odor is detected at only one seat assembly. (See Kim Paragraph 20 lines 13-16) (Claim 19 and 24 and 
Kim teaches three states for the fan speed. Off, low, and medium. The three modes are utilized at different air quality levels. Off for when no issues are detected, low for when ammonia has been removed, but may still be present in low amounts, and medium for when ammonia is detected above a set threshold. The air control unit is configured to automatically switch between these three modes. 
Kim does not explicitly teach:
Three speeds of the fan, high medium and low. Kim teaches two speeds and an off setting. 
Kim teaches utilizing the fan speeds at different levels based on the air quality level and the change in air quality level based on the detected ammonia, and continuing to run the air filter at a lower speed when the ammonia drops below the medium speed air quality threshold. It would have been obvious to one of ordinary skill in the art at the time of filing to add an additional level of high fan speed and threshold of detection of that air quality/ammonia level in order to more quickly remove and filter body odors when necessary to deal with a larger removal need, and to utilize those different fan speeds for different air quality differences in order to minimize fan noise while maximizing removal of offensive odors. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776